UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA

HARRY LEE FRANKLIN, JR.,                              :
                                                      :
                  Plaintiff,                          :
         v.                                           :        Civil Action No. 17- 02528 (CKK)
                                                      :
CAPITOL HILTON HOTEL,                                 :
                                                      :
                  Defendant.                          :


                                        MEMORANDUM OPINION

         Plaintiff, Harry Lee Franklin, Jr., proceeding pro se, brings this action against his former

employer, Defendant, Capitol Hilton Hotel.1 See second amended complaint (“Sec. Am. Compl.”)

(ECF No. 4 at 16-20), at caption. Plaintiff alleges that Defendant discriminated against him in

violation of the Americans with Disabilities Act (“ADA”), 42 U.S.C. ch. 126 § 12101 et seq. See

EEOC complaint (“EEOC Compl.”) (ECF No. 4 at 29, Ex. 3); see generally, complaint (“Compl.”)

(ECF No. 4 at 38–43); first amended complaint (“First Am. Compl.”) (ECF No. 4 at 21–29); Sec.

Am. Compl.

         Defendant moves to dismiss the second amended complaint pursuant to Federal Rule of

Civil Procedure 12(b)(6) for failure to state a claim upon which relief can be granted. Defendant’s

motion to dismiss (“Mot.”) (ECF No. 5) at 1 ¶ 1; Defendant’s memorandum (“Mem.”) (ECF No.

5) at 1 ¶ 1. Defendant argues that Plaintiff’s pleadings, and the allegations therein, fail to establish

a prima facie case for disability discrimination. Mem. at 3–4. Plaintiff opposes Defendant’s

motion to dismiss. See generally, Plaintiff’s memorandum in opposition (“Opp.”) (ECF No. 9).




1
 Defendant indicates that Plaintiff sued the incorrect entity. Mem. at 1, n.1. Defendant states that Hilton
Management, LLC is the appropriate entity for suit. Id.

                                                          1
        The Court finds that Plaintiff has stated a claim for relief, and therefore, Defendant’s

motion to dismiss is denied without prejudice, for reasons discussed herein.

                                        BACKGROUND

        On October 17, 2017, Plaintiff filed his initial complaint in the Superior Court for the

District of Columbia. See docket, Harry Lee Franklin v. Capitol Hilton Hotel (No. 2017 CA

006944); Compl. He filed an amended complaint on November 8, 2017. See First Am. Compl.

He filed a second amended complaint on November 14, 2017. See Sec. Am. Compl. Defendant

was served on or about November 16, 2017. See Service Notice (ECF No. 4 at 15).

        Defendant then removed the matter to this Court, pursuant to 28 U.S.C. §§ 1331, 1441, and

1446. See Notice of Removal (ECF No. 1). On November 28, 2017, Defendant filed its motion

to dismiss. See generally, Mot. Plaintiff filed a timely opposition to Defendant’s motion on

December 5, 2017. See generally, Opp. Defendant filed a reply to opposition (ECF No. 10) on

December 14, 2017. Plaintiff was granted leave to file a surreply (ECF No. 14) on February 1,

2018.

        Plaintiff puts forth allegations that he was improperly terminated from employment based

on his disability. Sec. Am. Compl. at 1 ¶ 1. He alleges that suffers from diabetes ketoacidosis. Id.

He claims that he was fired for “job abandonment;” however, he further alleges that he was in the

hospital, and that Defendant was aware of his circumstances and condition. Compl. at 1 ¶ 1; Sec.

Am. Compl. at 1 ¶ 1, Ex. 1. He posits that he was informed that he could return to work, though

he was still experiencing some health complications. Plaintiff alleges that he was unfairly removed

from his position under the guise of lack of attendance when it was, in fact, solely related to his

disability. Id.




                                                 2
       Plaintiff indicates in each of his complaints that he filed a grievance with the Equal

Employment Opportunity Commission (“EEOC”). Compl. at 1 ¶ 1; First Am. Compl. at 1 ¶ 1, Ex.

3; Sec. Am. Compl. at 1 ¶ 1. Plaintiff attaches the relevant EEOC complaint and decision to his

first amended complaint. First Am. Compl. at Ex. 3. The EEOC dismissed the claim on September

7, 2017. Id. In the EEOC filing, Plaintiff states:

               I began working for Respondent in December 2014. In 2015[,] I
            notified Respondent of my disability. They gave me special
            accommodations for my disability. On January 20, 2017, I was discharged
            after not showing up for work for two days. I was terminated for
            symptoms of my disability. I believe I was discriminated against due to
            my disability, in violation of the Americans with Disabilities Act of 1990,
            as amended. I would like to sue for monetary and punitive damages in the
            amount of $50,000 and to get my employment back.

Id. at 2 (“particulars”). Plaintiff’s second amended complaint attaches the initial complaint, as

well as medical records documenting his referenced hospital stay, as exhibits. Sec. Am. Compl.

at Exs. 1-2. He again indicates that he previously filed with the EEOC. Sec. Am. Compl. at 1 ¶

1. He also realleges that he provided notice to Defendant regarding his medical condition and that

he was nonetheless terminated, a few days after his hospital release. Plaintiff again seeks monetary

damages in the amount of $50,000 and requests to be reinstated to his job position. Id.

       The allegations throughout the complaints are consistent.            The attachments to the

complaints vary, however, it appears that Plaintiff intended the attachments to the complaints to

serve as supplements, rather than to supplant one another. See Sec. Am. Compl. at Exs. 1–2.

Furthermore, all of the pleadings are part of the public record in both D.C. Superior Court and/or

in this Court.

                                       LEGAL STANDARD

       The Federal Rules of Civil Procedure require that a complaint contain “ ‘a short and plain

statement of the claim showing that the pleader is entitled to relief,’ in order to ‘give the defendant

                                                  3
fair notice of what the . . . claim is and the grounds upon which it rests.’ ” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)); accord

Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam). Although “detailed factual allegations”

are not necessary to withstand a Rule 12(b)(6) motion to dismiss, to provide the “grounds” of

“entitle[ment] to relief,” a plaintiff must furnish “more than labels and conclusions” or “a

formulaic recitation of the elements of a cause of action.” Id. at 1964–65; see also Papasan v.

Allain, 478 U.S. 265, 286 (1986). Instead, a complaint must contain sufficient factual matter,

accepted as true, to “state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570.

“A claim has facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v.

Iqbal, 556 U.S. 662 (2009) (citing Twombly, 550 U.S. at 556).

       In evaluating a Rule 12(b)(6) motion to dismiss for failure to state a claim, a court must

construe the complaint in a light most favorable to Plaintiff and must accept as true all reasonable

factual inferences drawn from well-pleaded factual allegations. In re United Mine Workers of Am.

Employee Benefit Plans Litig., 854 F. Supp. 914, 915 (D.D.C. 1994); see also Schuler v. United

States, 617 F.2d 605, 608 (D.C. Cir. 1979) (“The complaint must be ‘liberally construed in favor

of the plaintiff,’ who must be granted the benefit of all inferences that can be derived from the

facts alleged.”). Additionally, complaints filed by pro se litigants are held to less stringent

standards than those applied to formal pleadings drafted by lawyers. See Haines v. Kerner, 404

U.S. 519, 520 (1972).

       However, a plaintiff must provide more than just “a sheer possibility that a defendant has

acted unlawfully.” Iqbal, 556 U.S at 678–79. Where the well-pleaded facts set forth in the

complaint do not permit a court, drawing on its judicial experience and common sense, to infer



                                                  4
more than the “mere possibility of misconduct,” the complaint has not shown that the pleader is

entitled to relief. Id.

        Under Rule 12(b)(6), a court is limited to considering the facts alleged in the complaint,

any documents attached to or incorporated in the complaint, matters of which a court may take

judicial notice, and matters of public record. See EEOC v. St. Francis Xavier Parochial Sch., 117

F. 3d 621, 624 (D.C. Cir. 1997); see also Vanover v. Hantman, 77 F. Supp. 2d 91, 98 (D.D.C.

1999), aff'd, 38 Fed. Appx. 4 (D.C. Cir. 2002) (“[W]here a document is referred to in the complaint

and is central to plaintiff's claim, such a document attached to the motion papers may be considered

without converting the motion to one for summary judgment.”) (citing Greenberg v. The Life Ins.

Co. of Va., 177 F.3d 507, 514 (6th Cir.1999)).

                                             ANALYSIS

        Defendant argues that Plaintiff's failure to sufficiently identify the elements of a prima

facie case of discrimination under the ADA requires dismissal of the second amended complaint.

Mem. at 3-4. This argument is meritless. A plaintiff's employment discrimination complaint need

not allege specific facts establishing a prima facie case of discrimination. Swierkiewicz v. Sorema

N.A., 534 U.S. 506, 515 (2002); Sparrow v. United Air Lines, Inc., 216 F.3d 1111, 1115 (D.C. Cir.

2000). A complaint need only provide a short and plain statement of a claim, sufficient to put

Defendant on notice of claims raised against it. See Fed. R. Civ. P. 8(a), (e).

        Plaintiff's operative complaint, as well as his previously filed complaints, satisfy this

threshold. Plaintiff clearly alleges that he was terminated wrongfully from employment because

of his disability in violation of the ADA. See Compl. at 1 ¶ 1; First Am. Compl. at 1 ¶ 1, Ex. 3;

Sec. Am. Compl. at 1 ¶ 1. In fact, Defendant’s motion to dismiss itself shows a clear understanding

of Plaintiff’s intended causes of action. Based on the consistent allegations and exhibits submitted

by Plaintiff since before September 2017, Defendant has undoubtedly had requisite notice of
                                                 5
Plaintiff’s claims. See id. Defendant also argues that “. . . while Plaintiff asserts in the Second

Amended Complaint that “his job had notice that he was diabetic,” he fails to identify how or when

Hilton received this alleged notice.” Mem. at 2 ¶ 2. Plaintiff has pleaded that he provided

Defendant notice, which is adequate at such an early stage. Sec. Am. Compl. at 1 ¶ 1; see In re

United Mine Workers, 854 F. Supp. at 915. Certainly, Defendant does not expect Plaintiff to prove

the elements of his case at this juncture. See id. Therefore, this is a claim upon which relief can

be granted, assuming that Plaintiff can prove the facts of his case.

                                         CONCLUSION

       For the foregoing reasons, the Court shall DENY without prejudice Defendant's motion to

dismiss (ECF No. 5). The Court shall hold an initial scheduling conference with the parties to

discuss how to proceed with discovery and to clarify any outstanding issues. A separate order

accompanies this memorandum opinion.




                                                             s/s
                                              COLLEEN KOLLAR-KOTELLY
                                              United States District Judge



DATE: September 6, 2018




                                                 6